number release date id office uilc cca_2009030311350837 -------------- from ------------------- sent tuesday march am to ------------------- cc ----------- subject re form sec_1042 and the withholding forms are actual tax returns eg for withholding_tax for foreign partners under sec_1441 et seq and the assessment is against the state law partnership itself so if the partnership fails to file the tax form the period for assessing the entity itself under sec_6501 never begins to run we have an unlimited period to issue an fpaa and assess the partnership for foreign withholding the period for separately assessing the foreign partners is subject_to their own sec_6501 periods as may be extended by section
